Case 1:21-cv-00583-MKB-VMS Document 34 Filed 03/10/21 Page 1 of 2 PageID #: 294




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,                 No. 1:21-CV-00583 (MKB)

                     -v-
                                                          CONSENT TO SEC’S REQUEST
 GPB CAPITAL HOLDINGS, LLC;                                     FOR A STAY
 ASCENDANT CAPITAL, LLC;
 ASCENDANT ALTERNATIVE
 STRATEGIES, LLC;
 DAVID GENTILE;
 JEFFRY SCHNEIDER; and
 JEFFREY LASH,

                              Defendants.


        WHEREAS on March 5, 2021, the Court directed Defendants GPB Capital Holdings,
 LLC, Ascendant Capital, LLC, and Ascendant Alternative Strategies, LLC to respond to the
 United States Attorney’s Office’s motion to intervene in and stay the above-captioned case (the
 “March 5 Order”);

        In response to the March 5 Order, Defendants GPB Capital Holdings, LLC, Ascendant
 Capital, LLC, and Ascendant Alternative Strategies, LLC hereby consent to the United States
 Attorney’s Office’s motion to intervene in and stay the above-captioned case.
Case 1:21-cv-00583-MKB-VMS Document 34 Filed 03/10/21 Page 2 of 2 PageID #: 295




 Dated: March 10, 2021
        New York, New York

 HERRICK, FEINSTEN LLP                          HAYNES AND BOONE, LLP

 By:    /s/ Howard R. Elisofon             By: /s/ Joseph C. Lawlor
        Howard R. Elisofon                     Joseph C. Lawlor
        David M. Rosenfield                    30 Rockefeller Plaza, 26th Floor
        Stephen M. Medow                       New York, NY 10112
        Two Park Avenue                        Tel.: (212) 659-4985
        New York, NY 10016                     Fax: (212) 884-9574
        Tel.: (212) 592-1400                   joseph.lawlor@haynesboone.com
        Fax: (212) 592-1500
        helisofon@herrick.com                   Attorneys for Defendant Ascendant
        drosenfield@herrick.com                 Alternative Strategies LLC
        smedow@herrick.com

        Attorneys for Defendant GPB
        Capital Holdings, LLC


 ARENT FOX LLP


  By:    /s/ Glenn C. Colton
         Glenn C. Colton
         1301 Avenue of the Americas
         42nd Floor
         New York, NY 10019
         Tel.: (212) 484-3900
         Fax: (212) 484-3990
         glenn.colton@arentfox.com

         Attorneys for Defendants Jeffry
         Schneider and Ascendant Capital
         LLC
